Citation Nr: 1011633	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-03 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The Veteran had active service from October 1974 to September 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).   


FINDINGS OF FACT

Hepatitis C was not present during service, and the currently 
diagnosed hepatitis C did not develop as a result of any 
incident during service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits under the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Board finds that 
the content requirements of a notification letter have been 
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  A letter from the RO dated in October 2007 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letters adequately informed the Veteran that 
he should submit any additional evidence that he had in his 
possession.  The Veteran's duty to assist letter was provided 
before the adjudication of his claim.  The Board also notes 
that the letter provided notice with respect to the 
disability rating and effective-date elements of the claim, 
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There has 
been no prejudice as a result of the timing of the notice.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The Board 
concludes that the appeal may be adjudicated without a remand 
for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable review has been obtained.  The Veteran's service 
medical records have been obtained, along with his relevant 
recent treatment records.  The Veteran was not afforded a VA 
examination, as there is no evidence to indicate that his 
hepatitis may be related to service.  The Board does not know 
of any additional relevant evidence which is available but 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

Regarding post-service initial diagnosis of disease, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Veteran contends that service connection should be 
granted for hepatitis C because he believes that he 
contracted that disease in service.  He asserts that he may 
have contracted it through the air injections that were used 
to administer vaccinations during service.  He also asserts 
that there is a possibility that he was given a blood 
transfusion after he was stabbed in service.  

The Veteran's service medical records do contain several 
references to vaccinations, but they do not contain any 
mention of treatment for hepatitis.  There is also no 
indication that he received a blood transfusion when treated 
for a stab wounds in service between August 1976.

The Board also notes that the Veteran's DD 214 reflects that 
his military occupational specialty was water transportation 
specialist.  Such occupational specialties would not have 
resulted in any increased risk of exposure to blood or blood 
products.  

The earliest evidence of the presence of hepatitis C is from 
many years after separation from service.  For example, a VA 
record dated in December 2007 notes that the Veteran was 
found to be hepatitis C positive six months earlier during a 
routine examination  This diagnosis would have been 
approximately 30 years after service.  

There is no competent medical evidence of record showing that 
the hepatitis C may be related to service.  In fact, the 
Veteran's VA treatment records reflect that he has had 
significant risk factors for contraction of hepatitis C after 
service.  In this regard, the Board notes that a VA treatment 
record dated in March 2007 notes that the Veteran had a 
history of daily cocaine use for 15 years.  Although the same 
VA record also indicates a history of a blood transfusion 
during service, the Board again notes that there is no 
credible evidence that such a transfusion ever occurred.  
Such an account is contradicted by the service medical 
records which are negative for such a transfusion.

The Board has noted that the Veteran expressed his own belief 
that the hepatitis C was related to vaccinations during 
service.  However, lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).    

In summary, the Board concludes that there is no basis for 
linking the hepatitis C, which was not diagnosed until many 
years after separation from service, to his period of 
service.  To link the disorder to an air gun injection during 
service rather than post service drug use would be purely 
speculative.  Therefore, the Board finds that hepatitis C was 
not present during service, and did not develop after service 
as a result of any incident in service.  Accordingly, the 
Board concludes that hepatitis C was not incurred in or 
aggravated by service.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


